- Prepared by EDGARX.com Media release Response to press speculation 1 December 2016 In response to press reports regarding a US Securities Exchange Commission (SEC) investigation, Rio Tinto confirms that it is cooperating with inquiries from the relevant authorities relating to the impairment included in the companys 2012 accounts in respect of Rio Tinto Coal Mozambique (RTCM). Rio Tinto acquired RTCM in 2011 and divested it in 2014. As the SEC investigation, which started in April 2013, remains ongoing it would be inappropriate to comment further at this time. The company will update the market, as required, in due course. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Media Relations, Australia/Asia Illtud Harri Ben Mitchell T +44 20 7781 1152 T +61 3 9283 3620 M +44 7 M +61 David Outhwaite Bruce Tobin T +44 20 7781 1623 T +61 3 9283 3612 M +44 7 M +61 David Luff Matthew Klar T +44 20 7781 1177 T +61 7 3625 4244 M +44 7 M +61 Investor Relations, EMEA/Americas Investor Relations, Australia/Asia John Smelt Natalie Worley T +44 20 7781 1654 T +61 3 9283 3063 M +44 7 M +61 David Ovington Rachel Storrs T +44 20 7781 2051 T +61 3 9283 3628 M +44 7 M +61 Nick Parkinson T +44 20 7781 1552 M +44 7 Rio Tinto plc Rio Tinto Limited 6 St Jamess Square 120 Collins Street London SW1Y 4AD Melbourne 3000 United Kingdom Australia T +44 20 7781 2000 T +61 3 9283 3333 Registered in England Registered in Australia No. 719885 ABN 96 Page 2 of 2
